Citation Nr: 1645142	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-38 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than May 17, 2012 for service connection for degenerative arthritis of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that established an effective date of May 17, 2012 for service connection for a right knee disability.

The Veteran appeared at a videoconference hearing before the undersigned in August 2016.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A November 2014 written statement reflects his assertion that there was clear and unmistakable error (CUE) in the December 1975 rating decision that denied service connection for a right knee disability.  Specifically, the Veteran's representative stated "[t]he [V]eteran contends that his denial of service connection in 1975 was the result of a clear and unmistakable error, as he had an inservice event, a current diagnosis and a medical opinion linking the two."  The claim of CUE and the claim for an earlier effective date are inextricably intertwined, in that if CUE were found, the earlier effective date claim (which presumes finality) would be legally moot.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); see also Crippen v. Brown, 9 Vet. App. 413, 420 (1996) (appellant reasonably raised claim for CUE with the requisite specificity because he argued for an earlier effective date asserting that evidence compelling a grant of service connection was of record at the time of the prior final rating decisions).  The RO should reconsider the earlier effective date issue with consideration of the CUE issue.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should furnish the Veteran with a Supplemental Statement of the Case (SSOC) pertaining to the issue of an effective date earlier than May 17, 2012 for service connection for degenerative arthritis of the right knee, with consideration of whether there was CUE in the December 1975 rating decision that denied service connection for a right knee disability. 

2.  Thereafter, if any of the benefits sought are not granted, allow the Veteran and his representative an appropriate opportunity to respond to the SSOC. Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).





